Citation Nr: 1451970	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Detroit, Michigan.  

The Veteran testified at a Board hearing conducted by the undersigned at the RO in May 2014.  A transcript of the hearing has been associated with the claims file.  

The record on appeal consists of the Veteran's paper file and records included in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

There is evidence in the claims file that the Veteran's claim for Social Security benefits was denied in August 1974.  The United States Court of Veterans Appeals (Court) in Murincsak v. Derwinski, 2 Vet.App. 363 (1992), stated that the VA's duty to assist specifically includes requesting information from other federal departments or agencies pursuant to 38 U.S.C.A. § 5107(a).  Thus, the documents from Social Security pertaining to the Veteran's claim, including any medical records regarding the Veteran used by Social Security, should be associated with the claims file for review.

The Veteran testified before the undersigned that he had received medical treatment in the 1970's and 1980's due to a lack of energy.  He thought that a liver biopsy might have been performed.  The Veteran had testified that he had been fatigued since his discharge and he thought this was due to hepatitis.  The Veteran also testified that he had been seen at a VA facility within the preceding year when he was informed that there was a new treatment for hepatitis.  It appears to the Board that there are potentially pertinent medical records which have not been associated with the claims file.  Attempts must be made to obtain this evidence to the extent possible.  

The Veteran testified that a VA physician or physicians had informed him that nine times out of ten, the Veteran's hepatitis would have been caused by the Veteran's activities during active duty as a medical specialist handling blood.  The Veteran was not sure if the physician would provide a written opinion.  As the issue on appeal is being remanded for the development set out above, however, the Board finds that the Veteran should be informed that he should obtain to the extent possible, in writing, this evidence.  

The Veteran testified that, during active duty, he was involved with giving soldiers injections via an air gun and that, sometimes, the injections caused blood to spurt out which the Veteran opined was the cause of his hepatitis.  Associated with the claims file is the report of a December 2009 VA examination which addressed the question of the etiology of the Veteran's hepatitis C.  Significantly, the examiner did not address this contention by the Veteran.  Furthermore, the VA examination report references the fact that the Veteran was first diagnosed with hepatitis in 1990.  Significantly, there is a clinical record dated in June 1973 which indicates that the Veteran was diagnosed with hepatitis in September 1972.  The examiner should address this evidence to determine if it changes his etiology opinion.  

The Veteran has reported that he thought he had two different claims files, one under his current name and one under his previous name.  The RO should investigate this allegation and, if it is true, should consolidate the files.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the RO or AMC cannot locate such records, the RO or AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO or AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO or AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If the RO or AMC cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO or AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  Regardless of the Veteran's response, obtain all outstanding VA records of pertinent medical treatment.

3.  Inform the Veteran that he should obtain, in writing, a medical opinion from the health care professional he referenced at the time of his hearing which links his current hepatitis C to his duties as a medical specialist during active duty.  

4.  Determine if there is more than one claims file for the Veteran and, if so, combine the two claims files.  The RO or AMC should search under the Veteran's current name as well as his prior name.  

5.  After the above development has been completed to the extent possible, return the claims file to the physician who prepared the report of the December 2009 VA examination and request that he prepare an addendum to the examination report which addresses the following:

a) Inform the examiner that the Veteran has testified that, while administering injections from air guns, occasionally blood splat everywhere.  The Veteran opined that this was a possible cause of his hepatitis C.  Request that the physician provide an opinion as to whether the Veteran's allegations make sense from a medical standpoint and whether this information causes the physician to change his opinion regarding the etiology of the hepatitis C.
b) Inform the physician that there is a June 1973 private clinical record which indicates that the Veteran was diagnosed with hepatitis C in September 1972.  Request that the physician provide an opinion as to whether this evidence causes the physician to change his opinion regarding the etiology of the hepatitis C.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be provided to and reviewed by the examiner.  If the physician determines that another VA examination of the Veteran is required to provide the requested addendum information, this should be scheduled.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the physician who conducted the December 2009 VA examination is not available, arrange to have the above questions answered by another suitably qualified health care professional.  If the physician determines that another VA examination of the Veteran is required to provide the requested addendum information, this should be scheduled.

6.  Undertake any other development that is determined to be warranted based on the actions set out above.

7.  Then, readjudicate the matter on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



